Citation Nr: 1418266	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits as a child of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1942 to January 1946.  The Veteran died in January 1996; the appellant is his daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 decision in which the RO denied entitlement to death pension benefits.  In February 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

When this case was previously before the Board in November 2012, it was remanded to afford the appellant a Travel Board hearing.  Subsequently, the appellant testified before the undersigned during a May 2013 Travel Board hearing; a transcript of the hearing is associated with the electronic "Virtual VA" claims file.  The Board notes that, in rendering the decision below, it reviewed the appellant's electronic claim files in addition to reviewing the paper claims folder.


FINDING OF FACT

The appellant's annualized countable income, for VA pension purposes, has exceeded the maximum annual income limit for receipt of payment for nonservice-connected death pension benefits. 


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits for the Veteran's child have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.3(b) (4), 3.24, 3.271, 3.272 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b) (1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

As will be explained below, the appellant's claim is being denied because her income exceeds the limits allowed to receive the requested pension.  Where the law is dispositive, as in this case, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, further review of the VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129   (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Pension Laws and Regulations

Death pension benefits are generally available for surviving children of a veteran, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1542  
(West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, the surviving child's income or the income of the surviving child and any person with whom the child is residing who is legally responsible for the child's support does not exceed certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b) (4) (2013). 

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid and not reimbursed, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii). 

The maximum annual rates of improved pension payable under Pub. L. 95-588 
(92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 3.24.  The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 

The maximum allowable rate for a child, alone, was $2,020 effective December 1, 2008, and December 1, 2009.  See M21-1, Part I, Appendix B. 

Pension Eligibility Analysis

The appellant filed a claim for nonservice-connected death pension benefits in July 2010.  In the formal application for benefits, the appellant did not provide any of the requested information regarding receipt of benefits from the Social Security Administration (SSA).  The appellant also left blank the section regarding medical expenses.  See the VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child. 

As noted in the December 2010 decision, the RO received notification from the SSA that the appellant was receiving monthly benefits in the amount of $896.00, as of 2010, with the total annual SSA benefits being $10, 752.00.

The appellant did not contest that she was in receipt of these SSA benefits at the aforementioned May 2013 hearing; instead, she stated that she required VA compensation due to her inability to obtain employment.

Based upon the evidence of record, the Board finds that the annual income of the appellant exceeds the maximum annual pension rate (MAPR).  Relying on the submitted information regarding annual earnings for the appellant, effective August 1, 2010, an earned income of $10,752.00 ($896.00 multiplied by 12 months) was calculated.

According to the Improved Disability Benefits Pension Rate Table for surviving spouse/child (ren), the appellant's annual income exceeds the maximum annual pension rate of $2,020 effective December 1, 2008, and December 1, 2009.  Moreover, as no medical expenses were reported, any expenses incurred may not be deducted.  As the income of the appellant exceeds the MAPR for the award of nonservice-connected death pension benefits for a surviving child, the claim of entitlement to nonservice-connected death pension benefits must be denied due to excessive yearly income. 

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case that will support a legal basis for favorable action with regard to the claim for nonservice-connected death pension benefits.  The above information shows that the combined countable income for the appellant exceeds the MAPR for the award of nonservice-connected death pension benefits.  In light of the evidence, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Nonservice-connected death pension benefits as a child of the Veteran is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


